Appeal from a judgment of Monroe County Court (Connell, J.), entered March 20, 2000, convicting defendant after a jury trial of, inter alia, murder in the second degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: County Court properly denied the motion of defendant to suppress his statements to the police. The record *892of the suppression hearing supports the court’s determination that the statements were voluntarily made (see People v Miles, 276 AD2d 566, lv denied 96 NY2d 737), and defendant may not rely upon trial testimony to challenge the suppression ruling on appeal (see People v Diaz, 194 AD2d 688, 689, lv denied 82 NY2d 893). Defendant failed to preserve for our review his contention that his conviction of depraved indifference murder (Penal Law § 125.25 [2]) is not supported by legally sufficient evidence (see People v Gray, 86 NY2d 10, 19), and we decline to exercise our power to review that contention as a matter of discretion in the interest of justice (see CPL 470.15 [6] [a]). Upon our review of the record, we conclude that the verdict is not against the weight of the evidence (see People v Bleakley, 69 NY2d 490, 495). The sentence is not unduly harsh or severe. Present — Green, J.P., Hayes, Hurlbutt, Burns and Gorski, JJ.